Citation Nr: 0726694	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-operative 
residuals of umbilical and bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision.  The case was 
remanded by the Board in October 2004 and again in December 
2006 for further development, all of which took place prior 
to the issuance of the most recent supplemental statement of 
the case in May 2007.


FINDING OF FACT

The veteran underwent surgeries for left and right inguinal 
hernias and an umbilical hernia in service from which he now 
suffers the residual scars.


CONCLUSION OF LAW

Post-operative residuals of right and left inguinal hernias 
and an umbilical hernia were the result of disability 
incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In view of the Board's favorable disposition 
in this matter, the application of the VCAA is moot.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The veteran claims that he underwent three hernia surgeries 
while in service in 1953 and now suffers from the residuals 
of those surgical procedures.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records were not able to be 
obtained by VA.  The records were likely to have been 
destroyed in a fire at the National Personnel Records Center 
in 1973.  Where the veteran's service medical records are 
unobtainable, VA has a heightened duty to consider the 
benefit of the doubt rule as applied by 38 U.S.C.A. § 5107.  

In this case, the veteran claims to have undergone three 
surgeries for hernias in 1953 incurred in service after a 
tour of duty in Korea.  The veteran's service personnel 
records do indicate a 20 day hospitalization and 15 day 
convalescence during service; however, do not indicate the 
underlying condition(s) for this treatment in service.  The 
veteran's post-service medical records indicate the veteran 
acknowledging on several occasions to having a history of 
hernias and having had surgeries for hernias in 1953.  The 
veteran underwent a VA examination in January 2007 at which 
time he was noted to have several scars as residuals of 
previous hernia surgeries.  No evidence submitted suggests 
that the veteran did not undergo hernia surgeries in service 
and no evidence suggests the veteran underwent treatment, 
including surgery, for hernias after separation from service 
that could have otherwise created the residual scarring.  It 
should also be noted that the veteran is capable as a layman 
as to testifying to the fact that he had surgical procedures 
done and the location of such surgery.  As a result, the 
benefit of the doubt with regards to the veteran's having 
undergone surgeries in service for hernias is in favor of the 
veteran's claim that he did undergo such treatment.

The veteran has submitted evidence of a current diagnosis of 
post-operative residuals of hernia surgeries in the form of 
scars.  The January 2007 VA examination report concluded by 
diagnosing the veteran as having three superficial scars as 
results of three separate hernia surgeries for left and right 
and umbilical hernias.  With the evidence of a current 
diagnosis of post-operative residuals of hernia surgeries in 
service in the form of superficial scars, the elements 
necessary for entitlement to service connection for post-
operative residuals of hernia surgeries in service are 
present and therefore service connection shall be granted.


ORDER

Entitlement to service connection for post-operative 
residuals of bilateral inguinal hernias and an umbilical 
hernia is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


